Citation Nr: 0839650	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  03-21 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability claimed as sciatica.

2.  Entitlement to a rating in excess of 10 percent for a 
left knee injury.

3.  Entitlement to a compensable rating for traumatic 
hematuria.


REPRESENTATION

Appellant represented by:  Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1991 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a () rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

In November 2006, the Board affirmed the RO's decision.  The 
veteran appealed the November 2006 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2008, the Court issued an Order vacating the Board's decision 
and remanding the matter to the Board for readjudication 
consistent with the Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R § 3.159 (2008).

At the July 2005 hearing, the veteran identified treatment 
records pertaining to these claims.  The veteran testified 
that he received treatment from Dr. Jacko, an orthopedic 
surgeon on Greenville Avenue in Dallas, Texas from March 2005 
to May 2005 and was scheduled to see Dr. Jacko after the MRI 
for another evaluation.  The veteran also testified that he 
sought treatment for his knees at the VA Medical Center in 
Dallas, Texas in 2004 and passed a kidney stone there two 
weeks prior to the hearing.  The veteran also testified that 
he received treatment for service-connected hematuria at the 
VA Medical Center on Wilshire Boulevard in Los Angeles, 
California.    

The October 2005 remand also noted that the veteran 
identified the following post-service treatment for his knee 
and kidney disabilities:  an orthopedist on Wilshire 
Boulevard; a physical therapist in the same area; the Martin 
Luther King Hospital in Los Angeles (1993); the emergency 
room at the VA Medical Center in Dallas, Texas (August 2002); 
a doctor in Dallas, Texas who recommended a left kneecap 
replacement (1997); Health Southwest in Dallas, Texas (1998); 
a private doctor in Lancaster, Texas (1999); and a physical 
therapist recommended by that doctor.  

The October 2005 remand directed that the AMC/ RO attempt to 
obtain the outstanding records identified by the veteran.  By 
letter dated in October 2005, the AMC requested that the 
veteran complete and sign a VA Form 21-4142 (Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs)  for each non-VA doctor who treated him for 
low back, left knee and genitourinary complaints.  It does 
not appear that the veteran submitted any authorization forms 
in response to the AMC's request.  On remand, the AMC/RO 
should seek current authorization for the release of any 
outstanding medical records pertaining to the disabilities on 
appeal and should make reasonable efforts to obtain any 
outstanding records for which authorization is provided.   

Regarding the veteran's claim for service connection for a 
low back disorder, the veteran testified at the July 2005 
hearing that he complained of back pain during service after 
he fell and twisted his left knee.  The veteran's service 
medical records reflect that the veteran was treated for a 
left knee injury that occurred while negotiating an obstacle 
course.  The Court has held that a veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing back pain in service.  See Washington v. 
Nicholson, 19 Vet App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465 (1994).  Thus, the veteran's testimony provides 
competent lay evidence of in-service back pain.    

The veteran also asserts that his low back condition may have 
developed secondary to service-connected left knee and 
hematuria disabilities.  VA regulations provides that 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that, pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service- 
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  On remand, the veteran should be afforded a VA 
examination for the purpose of determining whether a current 
low back disability is related to service of to a service-
connected disability.    

In addition, with respect to the veteran's claims for 
increased ratings for left knee injury and hematuria, the 
Board notes that the October 2005 remand instructed the RO to 
schedule the veteran for VA examinations to evaluate the 
current severity of traumatic hematuria and left knee injury.  
The AMC made several attempts to schedule the veteran for VA 
examinations as directed by the Board's remand; however, the 
veteran was unable to attend the scheduled examinations due 
to car problems.  At the time of the Board's March 2006 
decision, the veteran had not undergone the VA examinations 
ordered in the Board's October 2005 remand.

The veteran filed a new claim for increased ratings for 
service-connected left knee injury and traumatic hematuria in 
January 2007.   He was afforded VA examinations in 
conjunction with that claim in December 2007.  The veteran 
has not asserted that his service-connected disabilities have 
worsened since the December 2007 VA examinations.  VA's 
General Counsel has held that the mere passage of time, 
absent evidence of a change in the condition, does not 
require a new examination. VAOPGCPREC 11-95 (1995).  Because 
there is no evidence of a change in the disabilities since 
the December 2007 examinations, it is not necessary to obtain 
new examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide the complete names and dates of 
treatment of all health care providers, VA 
and non-VA, who have evaluated his low 
back, left knee and genitourinary 
conditions since service and whose records 
are not already in the claims file.  AMC 
should specifically seek information 
regarding the veteran's alleged treatment 
by the following health care providers:  
Dr. Jacko, an orthopedic surgeon in 
Dallas, Texas who treated the veteran from 
March 2005 to May 2005; the facility where 
the veteran was scheduled to undergo an 
MRI after July 2005; the VA Medical Center 
in Dallas, Texas.

2.  For any healthcare providers for which 
the veteran provides proper authorization, 
the AMC/ RO should attempt to obtain the 
records identified by the veteran.  The 
AMC/ RO should document all requests for 
records and all responses received. 

3.  Schedule the veteran for a VA 
orthopedic examination.  The claims folder 
should be provided to the examiner for 
review prior to the examination, and the 
examiner should indicate in the 
examination report that such a review was 
conducted.  Following a thorough 
examination, the examiner should diagnose 
any current low back disability.  The 
examiner is asked to answer the following 
questions:   

a)  Is a current low back disability 
more likely than not (50 percent or 
greater likelihood)  related to the 
fall that was noted during service?  
The examiner should provide a detailed 
rationale for the opinion.

b)  Is it at least as likely as not 
that a current low back disability is 
proximately due to or causally related 
to the veteran's service-connected left 
knee disability?  The examiner should 
provide a detailed rationale for the 
opinion.

c)  Is it at least as likely as not 
that a current low back disability is 
proximately due to or causally related 
to the veteran's service-connected 
traumatic hematuria?  The examiner 
should provide a detailed rationale for 
the opinion.  

4.  Thereafter, the RO should then 
readjudicate the claims on appeal based on 
all of the evidence of record. If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




